Case 3:12-cr-00175-TJC-JBT Document 243 Filed 04/20/20 Page 1 of 7 PageID 798



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA,

                     Plaintiff,

   vs.                                        Case No.:   3:12-cr-175-J-32JBT

   LARRY ANDREWS,

                     Defendant.


                                      ORDER

         This case is before the Court on Defendant Larry Andrews’s “Petition for

   Relief Pursuant to Rule 60(b)(6) Procedural Error.” (Doc. 242, Motion). The

   gravamen of Defendant’s Motion is that, in light of the Eleventh Circuit’s

   unpublished decision in United States v. Whitsett, --- F. App’x ---, 2020 WL

   1157027 (11th Cir. Mar. 10, 2020), the Court wrongly applied a two-level

   enhancement under U.S.S.G. § 2D1.1(b)(1) for possession of a weapon.

         In January 2013, Defendant pleaded guilty to one count of conspiracy to

   distribute five kilograms or more of cocaine, in violation of 21 U.S.C. §§

   841(a)(1), 841(b)(1)(A), and 846 (Count One of the Indictment), and one count of

   conspiracy to commit money laundering, in violation of 18 U.S.C. §§ 1956(h) and

   1956(a)(1)(B)(i) (Count Two). (Doc. 72, Plea Agreement). As relevant here, the

   calculation of Defendant’s advisory guidelines range included a two-level




                                          1
Case 3:12-cr-00175-TJC-JBT Document 243 Filed 04/20/20 Page 2 of 7 PageID 799



   enhancement under U.S.S.G. § 2D1.1(b)(1) for the possession of a weapon. (See

   Doc. 157, Amended Final PSR at ¶ 54). The Court ultimately sentenced

   Defendant to concurrent terms of 175 months in prison as to both counts of

   conviction. (Doc. 164, Judgment). The Eleventh Circuit Court of Appeals

   affirmed Defendant’s convictions and sentence in 2015. United States v.

   Andrews, 606 F. App’x 542 (11th Cir. 2015). Defendant did not petition the

   United States Supreme Court for a writ of certiorari. 1

         Defendant filed the instant Motion nearly five years later, arguing that

   the two-level weapon enhancement was erroneous in light of Whitsett. In

   Whitsett – an unpublished opinion issued on direct appeal – the Eleventh

   Circuit held that drugs found by police nearly one year after the drug seizure

   underlying the offenses of conviction were not part of the defendant’s relevant

   conduct under U.S.S.G. § 1B1.3. Whitsett, 2020 WL 1157027, at *5-6. Whitsett

   was convicted of possession of methamphetamine with intent to distribute,

   among other offenses, based on the seizure of methamphetamine from his house

   in August 2017. Id. at *1. Nearly one year later, in July 2018, police seized

   cocaine and additional methamphetamine from another house where the

   defendant resided. Id. at *2. At sentencing, the district judge ruled that the July

   2018 drug seizure qualified as relevant conduct under U.S.S.G. § 1B1.3, and


   1    Defendant also has not moved to vacate, set aside, or correct his sentence
   under 28 U.S.C. § 2255.



                                           2
Case 3:12-cr-00175-TJC-JBT Document 243 Filed 04/20/20 Page 3 of 7 PageID 800



   included the drugs from the second seizure in calculating the drug quantity. Id.

   at *3. The Eleventh Circuit held that the district court erred by including the

   drugs seized in July 2018 as relevant conduct. Id. at *6. The court explained

   that there was no evidence that the August 2017 and July 2018 drug seizures

   were connected by a common scheme or plan, such as common victims, common

   accomplices, a common purpose, or a common modus operandi. Id. at *5. Thus,

   the court remanded for resentencing. Id. at *6. Defendant contends that under

   Whitsett, the Court erred when it used the fact that police found him with a

   firearm and 41 grams of crack cocaine in an unindicted female’s apartment in

   March 2008 as the basis for the two-level weapon enhancement.

         Defendant asks the Court “to vacate his sentence” and resentence him

   without the two-level weapon enhancement. (Doc. 242 at 5). In doing so, he

   relies on Rule 60(b)(6), Federal Rules of Civil Procedure. (Id. at 1). However,

   Rule 60(b)(6) is a rule of civil procedure, and as such, “Fed. R. Civ. P. 60(b) does

   not apply to criminal judgments.” Ben-Ari v. United States, No. 2:16-cv-104-

   FtM-29UAM, 2019 WL 399548, at *2 (M.D. Fla. Jan. 31, 2019). But because

   Defendant is proceeding pro se, the Court must construe his pleadings liberally

   and look beyond the label. Zelaya v. Sec’y, Fla. Dep’t of Corr., 798 F.3d 1360,

   1366 (11th Cir. 2015). In substance, Defendant collaterally attacks the

   lawfulness of his sentence and asks that the sentence be vacated. (See generally

   Doc. 242). “[A] motion to vacate [under 28 U.S.C. § 2255] is the exclusive




                                            3
Case 3:12-cr-00175-TJC-JBT Document 243 Filed 04/20/20 Page 4 of 7 PageID 801



   mechanism for a federal prisoner to seek collateral relief unless he can satisfy

   the ‘saving clause,’” i.e., § 2255(e). McCarthan v. Dir. of Goodwill Indus.-

   Suncoast, Inc., 851 F.3d 1076, 1081 (11th Cir. 2017) (en banc). Defendant does

   not contend that he satisfies the saving clause, and he specifies that he is “not

   seeking relief on … [a §] 2255 petition.” (Doc. 242 at 5). In short, Defendant

   seeks to collaterally attack his sentence outside the strictures of § 2255.

         The Court cannot identify any other vehicle or mechanism outside of §

   2255 that allows Defendant to collaterally attack the legality of his sentence.

   Under Rule 35(a), Federal Rules of Criminal Procedure, “[w]ithin 14 days after

   sentencing, the court may correct a sentence that resulted from arithmetical,

   technical, or other clear error.” However, well over 14 days have passed since

   sentencing, and Rule 35(a)’s time limit is jurisdictional. United States v.

   Phillips, 597 F.3d 1190, 1196-97 (11th Cir. 2010) (citing United States v. Diaz-

   Clark, 292 F.3d 1310, 1319 (11th Cir. 2002)). And outside of Rule 35, “there

   exists no inherent authority for a district court to modify a sentence.” Id.

   (internal quotation marks and citation omitted); see also 18 U.S.C. § 3582(c)

   (“The court may not modify a term of imprisonment once it has been imposed”

   except as otherwise provided by statute). Moreover, there is also no indication

   that Defendant qualifies for a sentence reduction under 18 U.S.C. §§ 3582(c)(1)

   or (c)(2). Thus, in the absence of any applicable rule or statutory authority, this

   Court lacks the power to vacate Defendant’s sentence.




                                           4
Case 3:12-cr-00175-TJC-JBT Document 243 Filed 04/20/20 Page 5 of 7 PageID 802



         In any event, Defendant’s case appears distinguishable from Whitsett.

   The defendant in Whitsett was convicted of a substantive possession-with-

   intent-to-distribute offense, whereas Defendant pleaded guilty to a conspiracy-

   to-distribute offense that spanned from 2007 to mid-2010 (in addition to a

   conspiracy-to-money-launder offense that spanned from October 2011 to

   September 2012). (Doc. 72 at 18-25). As part of the distribution conspiracy,

   Defendant admitted that in 2008, he and other conspirators began operating

   out of a dormitory-style “rooming house” in Jacksonville, Florida. (Id. at 21-23).

   The rooming house had 10 units, with Defendant and a co-conspirator jointly

   using an upstairs unit as their cocaine storage and repackaging location. PSR

   at ¶ 20; (Doc. 72 at 22). It was in one of the apartments at the rooming house

   where Defendant was found on March 27, 2008, with a 9 mm pistol and 41

   grams of crack cocaine. See PSR at ¶ 23; (Doc. 72 at 22); (Doc. 242 at 2) (“While

   Petitioner was visiting a friend, the Jacksonville Sheriff’s Office was executing

   a search warrant unrelated to Petitioner, in a downstairs apartment, which

   Petitioner was not named in the search warrant. The apartment Petitioner was

   visiting was upstairs (different apartment number).”) (emphasis added). In

   short, Defendant was found with a firearm and cocaine within the timeframe of

   the distribution conspiracy, and in the same rooming house where acts in

   furtherance of the conspiracy admittedly occurred. Thus, this case is different

   from Whitsett. It is hardly clear that the weapon enhancement was improper.




                                           5
Case 3:12-cr-00175-TJC-JBT Document 243 Filed 04/20/20 Page 6 of 7 PageID 803



   See United States v. Pham, 463 F.3d 1239, 1246 (11th Cir. 2006) (where the

   offense of conviction is conspiracy, “the application of the § 2D1.1(b)(1)

   enhancement [is permitted] if the firearms are found in a place where acts in

   furtherance of the conspiracies took place.”) (citing United States v. Cooper, 111

   F.3d 845, 847 (11th Cir. 1997)).

           Finally, if the § 2D1.1(b)(1) weapon enhancement was improper,

   Defendant could have raised that challenge on direct appeal. Whitsett did not

   break new ground, but merely applied longstanding Eleventh Circuit precedent

   concerning relevant conduct. Whitsett, 2020 WL 1157027 at *4-5 (citing, inter

   alia, United States v. Blanc, 146 F.3d 847 (11th Cir. 1998); United States v.

   Maxwell, 34 F.3d 1006 (11th Cir. 1994)). Defendant has not “show[n] that some

   objective factor external to the defense prevented [him] or his counsel from

   raising [this claim] on direct appeal and that this factor cannot be fairly

   attributable to [the petitioner’s] own conduct.” Lynn v. United States, 365 F.3d

   1225, 1235 (11th Cir. 2004) (citation omitted).

           Accordingly, for the foregoing reasons, Defendant’s “Petition for Relief

   Pursuant to Rule 60(b)(6) Procedural Error” (Doc. 242) is DISMISSED.

           DONE AND ORDERED at Jacksonville, Florida, this 20th day of April,

   2020.


                                               TIMOTHY J. CORRIGAN
                                               United States District Judge




                                           6
Case 3:12-cr-00175-TJC-JBT Document 243 Filed 04/20/20 Page 7 of 7 PageID 804




   Lc 19

   C:
   Pro se defendant
   Counsel of record




                                         7
